           Case 2:18-cv-09648-ODW-MAA Document 20 Filed 01/09/19 Page 1 of 5 Page ID #:113



            1
            1   N. DENISE TAYLOR - State Bar No. 101434
                CHERIE L. LIEURANCE - State Bar No. 119979
            2   TAYLOR DEMARCO LLP
                                Boulevard, Suite 600
                1000 Wilshire Boulevard
            3   Los Angeles
                     Angeles, CA 90017-2463
                             (213) 687-1600
                Telephone: c213)
            4   Facsimile: ((213)
                              13) 687-1620
                dtaylor@taylordemarco.com
            5   clieurance@taylordemarco.com
            6   Attorneys for Defendant PASADENA HOSPITAL
                ASSOCIATION, LTD., dba HUNTINGTON
            7   MEMORIAL HOSPITAL
            8
                                         UNITED STATES DISTRICT COURT
            9
                                         CENTRAL DISTRICT OF CALIFORNIA
           10

           11    JANE DOE, on behalf of herself and all       CASE NO.: 2:18-cv-09648-DDP (SKx)
                 others similarly situated,
           12                                                 Related Case:
 LLP
 LLP




                              Plaintiffs,                     CASE NO.: 2:18-cv-08710-ODW
                                                              (MAAx)
DEMARCO




           13
  EMARCO




                 v.
           14    PASADENA HOSPITAL                            NOTICE OF RELATED CASES
                 ASSOCIATION, LTD., cVb/a/
                                         d/b/a/
D




           15    HUNTINGTON MEMORIAL
                 HOSPITAL, and PATRICK SUTTON,
TAYLOR




           16    M.D., an individual, and DOES 1 to 100,      Action Filed: November 15, 2018
                 inclusive.                                   Trial Date: none set
           17
                              Defendants.
           18

           19

           20
                      TO THE ABOVE-ENTITLED COURT AND TO ALL PARTIES THROUGH

           21   THEIR RESPECTIVE ATTORNEYS OF RECORD:

           22         NOTICE IS HEREBY GIVEN, pursuant to Local Rule 83-1.3.1, that the

           23
                following currently pending cases should be deemed related, pursuant to subdivision

           24   (c), of Rule 83-1.3.1:

           25         1.              K.G., et al., v. Pasadena Hospital Association, Ltd., et al.,
                             Jane Doe KG.,

           26
                2:18-cv-08710-ODW (MAAx), filed October 12, 2018; and
                2:18-cv-08710-0DW

           27         2.     Jane Doe v. Pasadena Hospital Association, Ltd., et al., 2:18-cv-09648-

           28
                DDP (SKx), filed November 15, 2018.
                                                          1
                                               NOTICE OF RELATED CASES
           Case 2:18-cv-09648-ODW-MAA Document 20 Filed 01/09/19 Page 2 of 5 Page ID #:114



            1         While these lawsuits do not arise out of the same or closely related transactions,
            2   happenings or events, determinations of substantially related questions of law will be
            3   required, though based on separate and distinct facts as to each plaintiff, except as to
            4   the issues relating to class action certification which will be identical in both cases.
            5   Substantial duplication of labor and effort by counsel and the courts would necessarily
            6   ensue if these cases continue to be addressed by different judges.
            7         The plaintiffs in each case allege they were subjected to sexual battery and
            8   harassment during the rendition of medical services by the same physician, Patrick
            9   Sutton, M.D. (an obstetrician and gynecologist who provided services to plaintiffs in
           10   Pasadena, California). In the Jane Doe K.G. case, plaintiff Jane Doe K.G. alleges
           11   misconduct on the part of Dr. Sutton in 1998; Jane Doe T.F. alleges misconduct
           12   occurring in 1990; Jane Doe B.S. alleges misconduct occurring in 1991; and Jane Doe
 LLP
 LLP
DEMARCO




                W.D. alleges misconduct occurring between 2016 to 2018. In the Jane Doe case,
  EMARCO




           13

           14   plaintiff Jane Doe alleges she was subjected to misconduct by Dr. Sutton between
D




           15   2008 and 2010. In both actions, the plaintiffs seek to hold Pasadena Hospital
TAYLOR




           16   Association, Ltd., doing business as Huntington Memorial Hospital (an acute care
           17   hospital in Pasadena, California) liable for the conduct of Dr. Sutton, asserting
           18   essentially the same theories of relief arising under state law: Sexual Harassment, Cal.
           19   Civil Code § 51.9; Gender Violence, Cal. Civil Code § 51.9, Sexual Assault/Battery,
           20   Cal. Civil Code § 1708.5; intentional infliction of emotional distress; negligence;
           21   negligent hiring and supervision; and other state-law theories.
           22         Additionally, the plaintiffs in both actions have filed their Complaints in federal
           23   court seeking class certification under the Class Action Fairness Act. Both actions
           24   describe the proposed class as all women who were treated or received a medical
           25   examination by Dr. Patrick Sutton during his [alleged] employment with Pasadena
           26                         Ltd.11 Defendant, Pasadena Hospital Association, Ltd. contends,
                Hospital Association, Ltd.
           27

           28         1
                        Pasadena Hospital Association, Ltd. denies that Dr. Sutton was either an employee or agent
                      1Pasadena
                                                            2
                                                 NOTICE OF RELATED CASES
           Case 2:18-cv-09648-ODW-MAA Document 20 Filed 01/09/19 Page 3 of 5 Page ID #:115



            1
            1   with respect to both cases, that class certification may not properly be granted in either
            2   action as the matters raised in each action involve a local controversy, 28 U.S.C. §
            3                                                                     (9th Cir. 2015), the
                1332(d)(4); Bridewell-Sledge v. Blue Cross, 798 F.3d 923, 928-929 (9th
            4   individual questions raised substantially predominate over common questions,
            5   Comcast Corp. v. Behrend, 569 U.S. 27, 33-34 (2013), and, accordingly, both actions
            6   should be dismissed for lack of federal jurisdiction.
            7          WHEREFORE, to avoid duplication of labor, Defendant PASADENA
            8   HOSPITAL ASSOCIATION, LTD., dba HUNTINGTON MEMORIAL HOSPITAL
            9   hereby requests these cases be deemed related.
           10

           11    DATED: January 9, 2019                              TAYLOR DEMARCO LLP
           12
 LLP
 LLP
DEMARCO




           13                                                   By: /s/ Cherie L. Lieurance
  EMARCO




                                                                    N. DENISE TAYLOR
           14                                                       CHERIE L. LIEURANCE
                                                                    Attorneys for Defendant PASADENA
D




           15                                                       HOSPITAL ASSOCIATION, LTD., dba
                                                                    HUNTINGTON MEMORIAL
TAYLOR




           16                                                       HOSPITAL
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28   of the hospital and contends that no plaintiff has a reasonable basis for concluding otherwise.
                                                               3
                                                    NOTICE OF RELATED CASES
           Case 2:18-cv-09648-ODW-MAA Document 20 Filed 01/09/19 Page 4 of 5 Page ID #:116



            1
            1                               CERTIFICATE OF SERVICE
            2
                                                                th
                II, Lorena Rivera hereby certify that on this 99th of January, 2019, I electronically filed
            3   the following documents:
            4                             NOTICE OF RELATED CASES
            5   with the Clerk of the United States District Court for the Central District of California
                using the CM/ECF system which shall send electronic notification to all counsel of
            6   record. See Service List and attached Notice of Electronic Service for all parties served.
            7   I declare under penalty of perjury that the foregoing is true and correct.
                                                                 th
            8   Executed in Los Angeles, California on January 99th,, 2019.
            9

           10

           11                                               4 63-Leat__
           12                                                     Lorena Rivera
 LLP
 LLP
DEMARCO




           13
  EMARCO




           14
D




           15
TAYLOR




           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                           4
                                                 CERTIFICATE OF SERVICE
           Case 2:18-cv-09648-ODW-MAA Document 20 Filed 01/09/19 Page 5 of 5 Page ID #:117



            1
            1                                      SERVICE LIST
            2                Re: Jane Doe v. Pasadena Hospital Association, Ltd. et al.
                                       Case No: 2:18-cv-09648-DDP-(SKx)
            3

            4
                 Kevin T. Barnes                            Attorneys for Plaintiff(s)
            5    Gregg Lander                               JANE DOE on behalf of herself and all
                 LAW OFFICES OF KEVIN T.                    others similarly situated
            6    BARNES
                                     2nd Floor
                 1635 Pontius Avenue 2nd
            7    Los Angeles, CA 90025-3361                 Tel: (323) 549-9100
                                                            Fax: (323) 549-0101
            8                                               Email: Barnes@kbarnes.com
                                                            Email: Lander@kbarnes.com
            9
                 Joseph Tojarieh                            Attorneys for Plaintiffs
           10    TOJARIEH LAW FIRM PC                       JANE DOE on behalf of herself and all
                                                            other similarly situated
           11    10250 Constellation Boulevard
                 Suite 100
           12    Los Angeles, CA 90067                      Tel: (310) 553-5533
 LLP
 LLP




                                                            Fax: (310) 553-5536
DEMARCO




           13
  EMARCO




                                                            Email: jft@tojariehlaw.com
           14
D




           15
TAYLOR




           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                           5
                                                 CERTIFICATE OF SERVICE
